Citation Nr: 0320274	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  98-01 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
knee disability.

2.  Entitlement to service connection for a chronic low back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active service from April 1966 to March 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that rating decision the RO 
denied service connection for hypertension, bilateral knee 
disability and low back disability.  The veteran testified at 
a hearing before the Board held at the RO in July 1999.  In a 
decision dated in September 1999, the Board member who 
conducted the hearing denied the claim of entitlement to 
service connection for hypertension and remanded the other 
issues to the RO for additional development.  

In December 2002, the RO issued a supplemental statement of 
the case on the bilateral knee disability and low back 
disability service connection claims and returned the case to 
the Board in April 2003.  In a May 2003 letter, the Board 
advised that veteran that the Veterans Law Judge who 
conducted the July 1999 hearing was no longer employed by the 
Board and told him he has the right to another hearing by a 
Veterans Law Judge.  In June 2003, the veteran stated in 
writing that he wants to attend a hearing before a Veterans 
Law Judge at the RO.  The Board will therefore remand the 
case to the RO so that a Travel Board hearing may be 
scheduled.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

The RO should schedule the veteran for a 
Travel Board hearing.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


